AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Northern District
                                                    __________  District of
                                                                         of Georgia
                                                                            __________

                        Matthew Solon                               )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )                            1:19-cv-2467
                                v.                                          Civil Action No.
                                                                    )
Joshua A. Hale, Michael O'Brien and Michael Horton,                 )
                    individually                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Michael Horton
                                           Kennesaw Police Department
                                           2539 J.O. Stephenson Ave
                                           Kennesaw, Georgia 30144




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: William J. Atkins
                                           Edmond, Lindsay & Atkins, LLP
                                           344 Woodward Ave SE
                                           Atlanta, GA 30312



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
                                                                             JAMES N. HATTEN

                                                                               CLERK OF COURT
              5/30/2019
                                                                             s/Beverly Gutting
Date:
                                                                                         Signature of Clerk or Deputy Clerk
